FILED
                             NOT FOR PUBLICATION                            AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLAUDIA CAMPOS PEREZ,                            No. 10-71031

               Petitioner,                       Agency No. A096-061-871

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2011 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Claudia Campos Perez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ decision dismissing her appeal from an

immigration judge’s order denying her motion to reopen. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen and we review de novo questions of law, Iturribarria v. INS, 321

F.3d 889, 894 (9th Cir. 2003). We deny in part and dismiss in part the petition for

review.

      The agency did not abuse its discretion by denying Campos Perez’s motion

to reopen on the ground that she failed to show her prior counsel was ineffective.

See Iturribarria, 321 F.3d at 899-900. It follows that Campos Perez’s due process

claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000).

      We lack jurisdiction to consider Campos Perez’s contention regarding the

transcript of her removal hearing because she did not raise that claim before the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004).

      Campos-Perez’s contention that she has been defrauded by an immigration

consultant is foreclosed by Hernandez v. Mukasey, 524 F.3d 1014, 1020 (9th Cir.

2008) (holding that “reliance upon the advice of a non-attorney cannot form the

basis of a claim for ineffective assistance of counsel in a removal proceeding”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   10-71031